       Case 1:21-cv-01179-CCC-LT Document 5 Filed 08/20/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUAN CARLOS                               :   CIVIL ACTION NO. 1:21-CV-1179
RODRIGUEZ-FRANCISCO,                      :
                                          :   (Judge Conner)
                   Petitioner             :
                                          :
             v.                           :
                                          :
B. THOMPSON, et al.,                      :
                                          :
                   Respondents            :

                                      ORDER

      AND NOW, this 20th day of August, 2021, upon consideration of the petition

(Doc. 1) for writ of habeas corpus, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.     The petition (Doc. 1) for writ of habeas corpus is DISMISSED with
             prejudice.

      2.     The Clerk of Court is DIRECTED to close this case.


                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
